BARFIELD, J.
The petition for writ of habeas corpus, which sought postconviction relief on claims of ineffective assistance of trial counsel, should have been treated as a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850 and should have been considered on its merits. Houghtaling v. State, 670 So.2d 1019 (Fla. 2d DCA1996).
The order striking the petition for lack of jurisdiction is therefore REVERSED and the case is REMANDED to the trial court for further proceedings consistent with this opinion.
KAHN and BENTON, JJ., concur.